--------------------------------------------------------------------------------

EXHIBIT 10.32
 
INNOTRAC CORPORATION
2010 STOCK AWARD PLAN
 
Effective as of March 29, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents

             
Page
       
ARTICLE 1 - GENERAL PROVISIONS
 
1
       
1.1
Establishment of Plan
 
1
1.2
Purpose of Plan
 
1
1.3
Types of Awards
 
1
1.4
Effective Date
 
1
1.5
Duration of the Plan
 
1
       
ARTICLE 2 - DEFINITIONS
 
1
       
ARTICLE 3 - ADMINISTRATION
 
7
       
3.1
General
 
7
3.2
Authority of the Committee
 
7
3.3
Participation Outside of the United States
 
7
3.4
Delegation of Authority
 
7
3.5
Award Agreements
 
8
3.6
Indemnification
 
8
       
ARTICLE 4 – SHARES SUBJECT TO THE PLAN
 
8
       
4.1
Number of Shares.
 
8
4.2
Individual Limits
 
10
4.3
Adjustment of Shares
 
10
       
ARTICLE 5 - STOCK OPTIONS
 
11
       
5.1
Grant of Options
 
11
5.2
Agreement
 
11
5.3
Option Exercise Price
 
11
5.4
Duration of Options
 
11
5.5
Exercise of Options
 
11
5.6
Payment
 
12
5.7
Nontransferability of Options
 
12
5.8
Special Rules for ISOs
 
12
       
ARTICLE 6 - STOCK APPRECIATION RIGHTS
 
13
       
6.1
Grant of SARs
 
13
6.2
Agreement
 
13
6.3
Tandem SARs
 
13
6.4
Payment
 
13
6.5
Exercise of SARs
 
13
       
ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
14

 
 
-i-

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued) 
             
Page
       
7.1
Grant of Restricted Stock and Restricted Stock Units
 
14
7.2
Restricted Stock Agreement
 
14
7.3
Restricted Stock Units Agreement
 
14
7.4
Nontransferability
 
14
7.5
Certificates
 
14
7.6
Dividends and Other Distributions
 
15
       
ARTICLE 8 - PERFORMANCE SHARES AND UNITS
 
15
       
8.1
Grant of Performance Shares/Units
 
15
8.2
Value of Performance Shares/Units
 
15
8.3
Earning of Performance Shares/Units
 
15
8.4
Form and Timing of Payment of Performance Shares/Units
 
15
8.5
Nontransferability
 
16
       
ARTICLE 9 - PERFORMANCE MEASURES
 
16
       
ARTICLE 10 - BENEFICIARY DESIGNATION
 
17
       
ARTICLE 11 - DEFERRALS
 
17
       
ARTICLE 12 - WITHHOLDING
 
17
       
12.1
Tax Withholding
 
17
12.2
Share Withholding
 
18
       
ARTICLE 13 - AMENDMENT AND TERMINATION
 
18
       
13.1
Amendment of Plan
 
18
13.2
Amendment of Award Agreement
 
18
13.3
Termination of Plan
 
18
13.4
Cancellation of Awards for Detrimental Activity
 
18
13.5
Assumption or Cancellation of Awards Upon a Corporate Transaction
 
19
       
ARTICLE 14 - MISCELLANEOUS PROVISIONS
 
20
       
14.1
Restrictions on Shares
 
20
14.2
Rights of a Shareholder
 
20
14.3
No Implied Rights
 
20
14.4
Compliance with Laws
 
20
14.5
Successors
 
21
14.6
Tax Elections
 
21

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued) 
             
Page
       
14.7
Compliance With Code Section 409A
 
21
14.8
Legal Construction
 
21

 
 
-iii-

--------------------------------------------------------------------------------

 
 
INNOTRAC CORPORATION
2010 STOCK AWARD PLAN
 
ARTICLE 1 - GENERAL PROVISIONS
 
1.1   Establishment of Plan.  Innotrac Corporation, a Georgia corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as the
“Innotrac Corporation 2010 Stock Award Plan” (the “Plan”), as set forth in this
document.
 
1.2   Purpose of Plan.  The objectives of the Plan are to (i) attract and retain
employees, directors, consultants, advisors and other persons who perform
services for the Company by providing compensation opportunities that are
competitive with other companies; (ii) provide incentives to those individuals
who contribute significantly to the long-term performance and growth of the
Company and its affiliates; and (iii) align the long-term financial interests of
employees’ and other Eligible Participants (as defined below) with those of the
Company’s shareholders.
 
1.3   Types of Awards.  Awards under the Plan may be made to Eligible
Participants in the form of Incentive Stock Options, Nonqualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units or any combination of these.
 
1.4   Effective Date.  The Plan shall be effective on March 28, 2010, the date
it was approved by the Board of Directors of the Company (the “Effective Date”),
subject to approval by the Company’s shareholders within the 12-month period
immediately thereafter.
 
1.5   Duration of the Plan.  The Plan shall commence on the Effective Date, and
shall remain in effect, subject to the right of the Committee (as defined below)
to amend or terminate the Plan at any time pursuant to Article 13, until the day
prior to the tenth (10th) anniversary of the Effective Date.
 
ARTICLE 2 - DEFINITIONS
 
Except where the context otherwise indicates, the following definitions apply:
 
2.1   “Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended.  All citations to sections of the Act or rules thereunder are
to such sections or rules as they may from time to time be amended or
renumbered.
 
2.2   “Agreement” means the written agreement evidencing an Award granted to the
Participant under the Plan.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.3   “Award” means an award granted to a Participant under the Plan that is an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or combination of these.
 
2.4   “Board” means the Board of Directors of the Company.
 
2.5   “Cause” means, unless provided otherwise in the Agreement:  any conduct
amounting to fraud, dishonesty, willful misconduct, or negligence; significant
activities materially harmful to the reputation of the Company or an Employer;
insubordination; or conviction or indictment of, confession to, or entering a
plea of guilty or no contest to, a felony or a crime involving moral turpitude,
all as determined in the exercise of good faith by the Board of Directors of the
Company.  Without limiting the foregoing, the following shall constitute Cause:
(i) Participant’s breach of this Plan or any material agreement between
Participant and the Employer, (ii) negligence in Participant’s attention to the
business or affairs of the Employer or intentionally failing to perform a
reasonably requested directive or assignment or failure to perform his duties
with the Employer substantially in accordance with the Employer’s operating and
personnel policies and procedures generally applicable to all of its employees,
(iii) the misappropriation (or attempted misappropriation) of any of the
Employer’s funds or property.  “Cause” under (i), (ii) and (iii) above shall be
determined by the Committee.  Notwithstanding the foregoing, if the Participant
has entered into an employment agreement with the Employer that is binding as of
the date of employment termination, and if such employment agreement defines
“Cause,” then the definition of “Cause” in such agreement shall apply to the
Participant for purposes of this Plan.
 
2.6   “Change in Control” means:
 
        (a)   The acquisition (other than from the Company) by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Act
(but without regard to any time period specified in Rule 13d-3(d)(1)(i))), of 48
percent or more of either (i) the then outstanding Shares or (ii) the combined
voting power of then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, (1) any acquisition by the Company or (2) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; and
provided, however, that for purposes of this Section 2.6, Person shall not
include any person who on the date hereof owns 20% or more of the Company’s
outstanding securities;
 
        (b)   Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other then the Board shall not
be deemed a member of the Incumbent Board;
 
 
-2-

--------------------------------------------------------------------------------

 
 
        (c)   Consummation by the Company of a reorganization, merger, or
consolidation or sale of all or substantially all of the assets of the Company
(a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Shares and the
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50 percent
of, respectively, the outstanding shares of common stock, and the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the outstanding Shares and
the Outstanding Company Voting Securities, as the case may be; or
 
        (d)   Approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.
 
2.7   “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.  All citations to sections of the Code are to such sections
as they may from time to time be amended or renumbered.
 
2.8   “Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members as may be appointed by the Board to
administer this Plan pursuant to Article 3.  All members shall be independent
directors within the meaning of the Listing Standards and any other standards as
the Board or the Committee may prescribe from time to time; provided, however,
that, (a) if the Committee is comprised of at least three directors, and (b) the
Listing Standards permit one member of the Committee not to be independent
within the meaning of the Listing Standards, then the Board may appoint a member
who is not so independent, provided, further, that such appointment otherwise
complies with the Listing Standards.  If any member of the Committee does not
qualify as (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act, and (ii) an “outside director” within the meaning of Section
162(m) of the Code, a subcommittee of the Committee shall be appointed to grant
Awards to Named Executive Officers and to officers who are subject to Section 16
of the Act, and each member of such subcommittee shall satisfy the requirements
of (i) and (ii) above.  References to the Committee in the Plan shall include
and, as appropriate, apply to any such subcommittee.
 
 
-3-

--------------------------------------------------------------------------------

 
 
2.9   “Company” means Innotrac Corporation, a Georgia corporation, and its
successors and assigns.
 
2.10   “Director” means any individual who is a member of the Board of Directors
of the Company; provided, however, that any Director who is employed by the
Company or any Employer shall not be considered a Director for purposes of
grants of Awards under the Plan, but instead shall be considered an employee for
purposes of grants of Awards under the Plan.
 
2.11   “Disability” means, unless provided otherwise in an Award Agreement (in
which case such definition shall apply for purposes of the Plan with respect to
that particular Award): (i) with respect to any Incentive Stock Option,
disability as determined under Code Section 22(e)(3), and (ii) with respect to
any other Award, that the Participant is “disabled” as determined under Code
Section 409A(a)(2)(C) and any regulations promulgated thereunder.  All
determinations of Disability shall be made by the Committee or its designee.
 
2.12   “Effective Date” shall have the meaning ascribed to such term in Section
1.4 hereof.
 
2.13   “Eligible Participant” means an employee of the Employer (including an
officer) as well as any other natural person, including a Director or proposed
Director and a consultant or advisor who provides bona fide services to the
Employer not in connection with the offer or sale of securities in a
capital-raising transaction, subject to limitations as may be provided by the
Code, the Act or the Committee, as shall be determined by the Committee.
 
2.14   “Employer” means the Company and any entity controlled by the Company,
controlling the Company or under common control with the Company, including any
entity during any period that it is a “parent corporation” or a “subsidiary
corporation” with respect to the Company within the meaning of Code Sections
424(e) and 424(f).  With respect to all purposes of the Plan, including but not
limited to, the establishment, amendment, termination, operation and
administration of the Plan, the Company shall be authorized to act on behalf of
all other entities included within the definition of “Employer.”
 
2.15   “Fair Market Value” means the fair market value of a Share, as determined
in good faith by the Committee; provided, however, that
 
        (a)   if the Shares are traded on a national or regional securities
exchange on a given date, Fair Market Value on such date shall be the closing
sales price for a Share on the securities exchange on such date (or, if no sales
of Shares were made on such exchange on such date, on the next preceding day on
which sales were made on such exchange), all as reported in The Wall Street
Journal or such other source as the Committee deems reliable; and
 
        (b)   if the Shares are not listed on any securities exchange, but
nevertheless are publicly traded and reported (through the OTC Bulletin Board or
otherwise), Fair Market Value on such date shall be the closing sales price on
such date (or, if there are no sales on such date, on the next preceding day).
 
 
-4-

--------------------------------------------------------------------------------

 
 
For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the largest U.S. exchange on which Shares are traded
shall be referenced to determine Fair Market Value.
 
2.16   “Incentive Stock Option” or “ISO” means an Option granted to an Eligible
Participant under Article 5 of the Plan that is intended to meet the
requirements of Section 422 of the Code.
 
2.17   “Insider” shall mean an individual who is, on the relevant date, subject
to the reporting requirements of Section 16(a) of the Act.
 
2.18   “Listing Standards” means the listing standards of any exchange or
self-regulatory organization which lists or quotes the securities of the
Company.
 
2.19   “Named Executive Officer” means a Participant who is one of the group of
“covered employees” as defined in the regulations promulgated or other guidance
issued under Section 162(m) of the Code, as determined by the Committee.
 
2.20   “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 of the Plan that is not intended to meet
the requirements of Section 422 of the Code.
 
2.21   “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.  An Option shall be designated as either an Incentive Stock Option or a
Nonqualified Stock Option, and in the absence of such designation, shall be
treated as a Nonqualified Stock Option.
 
2.22   “Option Exercise Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option.
 
2.23   “Participant” means an Eligible Participant to whom an Award has been
granted.
 
2.24   “Performance Measures” means the performance measures set forth in
Article 9, which are used for performance-based Awards to Named Executive
Officers.
 
2.25   “Performance Share” means an Award under Article 8 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Section 162(m) of the Code in the case of a Named Executive
Officer, unless the Committee determines not to comply with Section 162(m) of
the Code.
 
2.26   “Performance Unit” means an Award under Article 8 of the Plan that has a
value set by the Committee, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Section 162(m) of the Code in the case of a Named Executive
Officer, unless the Committee determines not to comply with Section 162(m) of
the Code.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.27   “Permitted Transferee” means any members of the immediate family of the
Participant (i.e., spouse, children, and grandchildren), any trusts for the
benefit of such family members or any partnerships whose only partners are such
family members.
 
2.28   “Person” means an individual, a sole proprietorship, a partnership, a
corporation, an association, an institution, a limited liability company, a
trust, or any other legal entity.
 
2.29   “Plan” means this Innotrac Corporation 2010 Stock Award Plan, as amended
from time to time.
 
2.30   “Prior Plan” means the Company’s 2000 Stock Award Plan.
 
2.31   “Restricted Stock” means an Award of Shares under Article 7 of the Plan,
which Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose, including without limitation, any restriction on the
right to retain such Shares, to sell, transfer, pledge or assign such Shares, to
vote such Shares, and/or to receive any cash dividends with respect to such
Shares, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.
 
2.32   “Restricted Stock Unit” or “RSU” means a right granted under Article 7 of
the Plan to receive a number of Shares, or a cash payment for each such Share
equal to the Fair Market Value of a Share, on a specified date.
 
2.33   “Restriction Period” means the period commencing on the date an Award of
Restricted Stock or an RSU is granted and ending on such date as the Committee
shall determine.
 
2.34   “Retirement” means termination of employment with the Company and all
Employers other than for Cause after a Participant has reached the age of 65
years.
 
2.35   “Share” means one share of common stock of the Company (as such Share may
be adjusted pursuant to the provisions of Section 4.3 of the Plan).
 
2.36   “Stock Appreciation Right” or “SAR” means an Award granted under Article
6 which provides for an amount payable in Shares and/or cash, as determined by
the Committee, equal to the excess of the Fair Market Value of a Share on the
day the Stock Appreciation Right is exercised over the specified purchase price.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE 3 - ADMINISTRATION
 
3.1   General. This Plan shall be administered by the Committee. The Committee,
in its discretion, may delegate to one or more of its members such of its powers
as it deems appropriate.
 
3.2   Authority of the Committee.
 
        (a)   The Committee shall have the exclusive right to interpret,
construe and administer the Plan, to select the persons who are eligible to
receive an Award, and to act in all matters pertaining to the granting of an
Award and the contents of the Agreement evidencing the Award, including without
limitation, the determination of the number of Options, Stock Appreciation
Rights, RSUs, Shares of Restricted Stock, Performance Shares or Performance
Units subject to an Award and the form, terms, conditions and duration of each
Award, and any amendment thereof consistent with the provisions of the
Plan.  The Committee may adopt such rules, regulations and procedures of general
application for the administration of this Plan, as it deems appropriate.
 
        (b)   The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Agreement in the manner and to
the extent it shall deem desirable to carry it into effect.
 
        (c)   In the event the Company shall assume outstanding employee benefit
awards or the right or obligation to make future such awards in connection with
the acquisition of another corporation or business entity, the Committee may, in
its discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.
 
        (d)   All acts, determinations and decisions of the Committee made or
taken pursuant to grants of authority under the Plan or with respect to any
questions arising in connection with the administration and interpretation of
the Plan, including the severability of any and all of the provisions thereof,
shall be conclusive, final and binding upon all parties, including the Company,
its shareholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.
 
3.3   Participation Outside of the United States.  The Committee or its designee
shall have the authority to amend the Plan (including by the adoption of
appendices or subplans) and/or the terms and conditions relating to an Award to
the extent necessary to permit participation in the Plan by eligible individuals
who are located outside of the United States on terms and conditions comparable
to those afforded to eligible individuals located within the United States.
 
3.4   Delegation of Authority.  Except with respect to Named Executive Officers
and Insiders, the Committee may, at any time and from time to time, delegate to
one or more persons any or all of its authority under Section 3.2, to the full
extent permitted by law.
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.5   Award Agreements.  Each Award granted under the Plan shall be evidenced by
a written Agreement.  Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be imposed by
the Committee, including without limitation, provisions related to the
consequences of termination of employment.  A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of the Agreement.
 
3.6   Indemnification.  In addition to such other rights of indemnification as
they may have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses,
including attorney’s fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof,
provided such settlement is approved by independent legal counsel selected by
the Company, or paid by them in satisfaction of a judgment or settlement in any
such action, suit or proceeding, except as to matters as to which the Committee
member has been negligent or engaged in misconduct in the performance of his
duties; provided, that within 60 days after institution of any such action, suit
or proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.
 
ARTICLE 4 – SHARES SUBJECT TO THE PLAN
 
4.1   Number of Shares.
 
        (a)   Subject to adjustment as provided in (b) below and in Section 4.3,
the aggregate number of Shares that are available for issuance pursuant to
Awards under the Plan is one million two hundred thousand (1,200,000) Shares,
plus any Shares that are subject to outstanding grants under the Prior Plan,
which expire, are forfeited or otherwise terminate without delivery of
Shares.  All of the Shares available for issuance under the Plan (but in no
event more than one million two hundred thousand (1,200,000) Shares) may be
issued pursuant to Incentive Stock Options.  If Options, Restricted Stock,
Restricted Stock Units or other Awards are issued in respect of options,
restricted stock, restricted stock units or other equity awards of an entity
acquired, by merger or otherwise, by the Company (or any subsidiary of the
Company or any Employer), to the extent such issuance shall not be inconsistent
with the terms, limitations and conditions of Code Section 422 or Exchange Act
Rule 16b-3, the aggregate number of Shares for which Awards may be made
hereunder shall automatically be increased by the number of Shares subject to
Awards so issued.  Such Shares shall be made available from Shares currently
authorized but unissued or Shares currently held (or subsequently acquired) by
the Company as treasury shares, including Shares purchased in the open market or
in private transactions.
 
 
-8-

--------------------------------------------------------------------------------

 
 
        (b)   The following rules shall apply for purposes of the determination
of the number of Shares available for grant under the Plan:
 
        (i)            If, for any reason, any Shares awarded or subject to
purchase under the Plan or the Prior Plan are not delivered or purchased, or are
reacquired by the Company, for reasons including, but not limited to, a
forfeiture of Restricted Stock, an exercise of a Stock Appreciation Right with
the delivery of fewer Shares than are subject to the Stock Appreciation Right,
or termination, expiration or cancellation of an Option, Stock Appreciation
Right, Restricted Stock Unit, Performance Shares or Performance Units, such
Shares (the “Returned Shares”) shall not be charged against, or if previously
charged against, shall be added back to, the aggregate number of Shares
available for issuance pursuant to Awards under the Plan.  If the exercise price
and/or tax withholding obligation under an Award is satisfied by tendering
Shares to the Company (either by actual delivery or attestation) or by reducing
the number of Shares to be delivered to the Participant, only the number of
Shares issued net of the Shares so tendered or withheld shall be deemed
delivered for purposes of determining the maximum number of Shares available for
issuance under the Plan.
 
        (ii)           Each RSU and each Performance Share awarded that may be
settled in Shares shall be counted as one Share subject to an Award.  Each
Performance Unit awarded that may be settled in Shares shall be counted as a
number of Shares subject to an award, with the number determined by dividing the
value of the Performance Unit at grant by the Fair Market Value of a Share at
Grant.  Performance Shares and Units and RSUs that may not be settled in Shares
shall not result in a charge against the aggregate number of Shares available
for issuance pursuant to Awards under this Plan.
 
        (iii)          Each Stock Appreciation Right that may be settled in
Shares shall be counted as one Share subject to an award.  Stock Appreciation
Rights that may not be settled in Shares shall not result in a charge against
the aggregate number of Shares available for issuance.  In addition, if a Stock
Appreciation Right is granted in connection with an Option and the exercise of
the Stock Appreciation Right results in the loss of the Option right, the Shares
that otherwise would have been issued upon the exercise of such related Option
shall not result in a charge against the aggregate number of Shares available
for issuance pursuant to Awards under this Plan.  Upon exercise of a Stock
Appreciation Right, only the actual number of Shares delivered shall be charged
against the aggregate number of Shares available, and any additional Shares that
were the subject of the Stock Appreciation Right shall be added back to
aggregate number of Shares available for issuance and shall again be available
for the grant of Awards.
 
 
-9-

--------------------------------------------------------------------------------

 
 
4.2   Individual Limits.  Except to the extent the Committee determines that an
Award to a Named Executive Officer shall not comply with the performance-based
compensation provisions of Section 162(m) of the Code, the following rules shall
apply to Awards under the Plan:
 
        (a)   Options and SARs.  The maximum number of Shares subject to Options
and Stock Appreciation Rights that, in the aggregate, may be granted in any one
calendar year to any one Participant shall be three hundred thousand (300,000)
Shares.
 
        (b)   Restricted Stock and RSUs.  The maximum aggregate number of Shares
of Restricted Stock and Restricted Stock Units that may be granted in any one
calendar year to any one Participant shall be three hundred thousand (300,000)
Shares.
 
        (c)   Performance Awards.  With respect to Performance Awards that have
a specific dollar-value target or are performance units, the maximum aggregate
payout (determined as of the end of the applicable performance cycle) with
respect to Performance Awards granted in any one calendar year to any one
Participant shall be $2,000,000.  With respect to Performance Awards that are
payable in Shares, the maximum aggregate payout (determined as of the end of the
applicable performance cycle) with respect to Performance Awards granted in any
calendar year to any one Participant shall be three hundred thousand (300,000)
Shares.
 
4.3   Adjustment of Shares.  If any change in corporate capitalization, such as
a stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to shareholders (other than a cash
dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other corporation; or new, different or additional
shares or other securities of the Company or of any other corporation being
received by the holders of outstanding Shares; then equitable adjustments shall
be made by the Committee, as it determines are necessary and appropriate, in:
 
        (a)   the limitations on the aggregate number of Shares that may be
awarded as set forth in Section 4.1, including, without limitation, with respect
to Incentive Stock Options;
 
        (b)   the limitations on the aggregate number of Shares that may be
awarded to any one single Participant as set forth in Section 4.2;
 
        (c)   the number and class of Shares that may be subject to an Award,
and that have not been issued or transferred under an outstanding Award;
 
        (d)   the Option Price under outstanding Options and the number of
Shares to be transferred in settlement of outstanding Stock Appreciation Rights;
and
 
 
-10-

--------------------------------------------------------------------------------

 
 
        (e)   the terms, conditions or restrictions of any Award and Agreement,
including the price payable for the acquisition of Shares; provided, however,
that, to the extent possible, all such adjustments made in respect of each ISO
shall be accomplished so that such Option shall continue to be an incentive
stock option within the meaning of Section 422 of the Code.
 
ARTICLE 5 - STOCK OPTIONS
 
5.1   Grant of Options.  Subject to the terms and provisions of the Plan,
Options may be granted to Eligible Participants at any time and from time to
time as shall be determined by the Committee.  The Committee shall have sole
discretion in determining the number of Shares subject to Options granted to
each Participant.  The Committee may grant a Participant ISOs, NQSOs or a
combination thereof, and may vary such Awards among Participants; provided that
only an employee of the Employer may be granted ISOs.
 
5.2   Agreement.  Each Option grant shall be evidenced by an Agreement that
shall specify the Option Exercise Price, the duration of the Option, the number
of Shares to which the Option pertains and such other provisions as the
Committee shall determine.  The Option Agreement shall further specify whether
the Award is intended to be an ISO or an NQSO.  Any portion of an Option that is
not designated in the Agreement as an ISO or otherwise fails or is not qualified
as an ISO (even if designated as an ISO) shall be an NQSO.
 
5.3   Option Exercise Price.  The Option Exercise Price for each grant of an
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.
 
5.4   Duration of Options.  Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary of its grant
date.
 
5.5   Exercise of Options.  Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, including conditions related to the
employment of or provision of services by the Participant with the Company or
any Employer, which need not be the same for each grant or for each
Participant.  The Committee may provide in the Agreement for automatic
accelerated vesting and other rights upon the occurrence of a Change in Control
of the Company or upon the occurrence of other events as specified in the
Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
5.6   Payment.  Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
(less any amount previously paid by the Participant to acquire the Option).  The
Option Exercise Price upon exercise of any Option shall be payable to the
Company in full, in any of the following manners:  (a) in cash, (b) in cash
equivalent approved by the Committee, (c) unless not permitted by the Committee,
by tendering previously acquired Shares (or delivering a certification or
attestation of ownership of such Shares) having an aggregate Fair Market Value
at the time of exercise equal to the total Option Exercise Price (provided that
the tendered Shares must have been held by the Participant for six months or
such other period required by the Committee), (d) unless not permitted by the
Committee, by having the Company withhold Shares from the Shares acquired upon
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Exercise Price, or (e) by a combination of
(a), (b), (c) and (d).  The Committee also may allow cashless exercises as
permitted under Federal Reserve Board’s Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.
 
5.7   Nontransferability of Options.
 
(a)   Incentive Stock Options.  No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.
 
(b)   Nonqualified Stock Options.  Except as otherwise provided in a
Participant’s Award Agreement consistent with securities and other applicable
laws, rules and regulations, no NQSO granted under this Article 5 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 5 shall be exercisable during his or her lifetime
only by such Participant.  In the event of a transfer permitted by the
Agreement, appropriate evidence of any transfer to the Permitted Transferees
shall be delivered to the Company at its principal executive office.  If all or
part of an Option is transferred to a Permitted Transferee, the Permitted
Transferee’s rights thereunder shall be subject to the same restrictions and
limitations with respect to the Option as the Participant.
 
5.8   Special Rules for ISOs.  Notwithstanding the above, in no event shall any
Participant who owns (within the meaning of Section 424(d) of the Code) stock of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company be eligible to receive an ISO at an
Option Exercise Price less than one hundred ten percent (110%) of the Fair
Market Value of a Share on the date the ISO is granted or be eligible to receive
an ISO that is exercisable later than the fifth (5th) anniversary date of its
grant.  No Participant may be granted ISOs (under the Plan and all other
incentive stock option plans of the Employer) which are first exercisable in any
calendar year for Shares having an aggregate Fair Market Value (determined as of
the date an Option is granted) that exceeds One Hundred Thousand Dollars
($100,000).   Any such excess shall instead automatically be treated as a NQSO.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE 6 - STOCK APPRECIATION RIGHTS
 
6.1   Grant of Stock Appreciation Rights (or SARs).  A Stock Appreciation Right
may be granted to an Eligible Participant in connection with an Option granted
under Article 5 of this Plan or may be granted independently of any Option.  A
Stock Appreciation Right shall entitle the holder, within the specified period
(which may not exceed 10 years), to exercise the SAR and receive in exchange
therefor a payment having an aggregate value equal to the amount by which the
Fair Market Value of a Share on the exercise date exceeds the specified purchase
price (which, unless provided otherwise, shall be the Fair Market Value on the
grant date), times the number of Shares with respect to which the SAR is
exercised.  The Committee may provide in the Agreement for automatic exercise on
a certain date, for payment of the proceeds on a certain date, and/or for
accelerated vesting and other rights upon the occurrence of a Change in Control
or upon the occurrence of other events specified in the Agreement.  A SAR
granted in connection with an Option (a “Tandem SAR”) shall entitle the holder
of the related Option, within the period specified for the exercise of the
Option, to surrender the unexercised Option, or a portion thereof, and to
receive in exchange therefore a payment having an aggregate value equal to the
amount by which the Fair Market Value of a Share on the exercise date exceeds
the Option Exercise Price per Share, times the number of Shares subject to the
Option, or portion thereof, which is surrendered.  SARs shall be subject to the
same transferability restrictions as Nonqualified Stock Options.
 
6.2   Agreement.  Each SAR grant shall be evidenced by an Agreement that shall
specify the exercise price, the duration of the SAR, the number of Shares to
which the SAR pertains and such other provisions as the Committee shall
determine.
 
6.3   Tandem SARs.  Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability, and
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses.  The grant of Stock Appreciation Rights related to
ISOs  must be concurrent with the grant of the ISOs.  With respect to NQSOs, the
grant either may be concurrent with the grant of the NQSOs, or in connection
with NQSOs previously granted under Article 5, which are unexercised and have
not terminated or lapsed.
 
6.4   Payment.  The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of all cash, all Shares, or any combination thereof.  If payment is to
be made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise or the date of payment, as
applicable.  If the Committee elects to make full payment in Shares, no
fractional Shares shall be issued and cash payments shall be made in lieu of
fractional Shares.  The Committee shall have sole discretion to determine and
set forth in the Agreement the timing of any payment made in cash or Shares, or
a combination thereof, upon exercise of SARs, including whether payment will be
made in a lump sum, in annual installments or otherwise deferred; and the
Committee shall have sole discretion to determine and set forth in the Agreement
whether any deferred payments may bear amounts equivalent to interest or cash
dividends.
 
6.5   Exercise of SARs.  Upon exercise of a Tandem SAR, the number of Shares
subject to exercise under any related Option shall automatically be reduced by
the number of Shares represented by the Option or portion thereof which is
surrendered.
 
 
-13-

--------------------------------------------------------------------------------

 
 
ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1   Grant of Restricted Stock and Restricted Stock Units.  Awards of
Restricted Stock and Restricted Stock Units (“RSUs”) may be made to Eligible
Participants as a reward for past service or as an incentive for the performance
of future services that will contribute materially to the successful operation
of the Employer.  Awards of Restricted Stock and RSUs may be made either alone
or in addition to or in tandem with other Awards granted under the Plan and may
be current grants of Restricted Stock and RSUs or deferred grants of Restricted
Stock and RSUs.
 
7.2   Restricted Stock Agreement.  The Restricted Stock Agreement shall set
forth the terms of the Award, as determined by the Committee, including, without
limitation, the purchase price, if any, to be paid for such Restricted Stock,
which may be zero, subject to such minimum consideration as may be required by
applicable law; any restrictions applicable to the Restricted Stock such as
continued service or achievement of performance goals; the length of the
Restriction Period, if any, and whether any circumstances, such as death,
Disability, or a Change in Control, will shorten or terminate the Restriction
Period; and rights of the Participant to vote or receive dividends with respect
to the Shares during the Restriction Period.
 
7.3   Restricted Stock Unit Agreement.  The Restricted Stock Unit Agreement
shall set forth the terms of the Award, as determined by the Committee,
including without limitation, the number of RSUs granted to the Participant; the
restrictions, terms and conditions of the RSU; whether the RSU will be settled
in cash, Shares, or a combination of the two and the date when the RSU will be
settled; any requirements such as continued service or achievement of certain
performance measures; the length of the Restriction Period, if any; whether any
circumstances such as Change in Control, termination of employment, Disability
or death will shorten or terminate any vesting or Restriction Period; and
whether dividend equivalents will be paid or accrued with respect to the RSUs.
 
7.4   Nontransferability.  Except as otherwise provided in a Participant’s Award
Agreement, no RSUs and no Shares of Restricted Stock received by a Participant
shall be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of during the Restriction Period.
 
7.5   Certificates.  Upon an Award of Restricted Stock to a Participant, Shares
of Restricted Stock shall be registered in the Participant’s
name.  Certificates, if issued, may either be held in custody by the Company
until the Restriction Period expires or until restrictions thereon otherwise
lapse and/or be issued to the Participant and registered in the name of the
Participant, bearing an appropriate restrictive legend and remaining subject to
appropriate stop-transfer orders.  If required by the Committee, the Participant
shall deliver to the Company one or more stock powers endorsed in blank relating
to the Restricted Stock.  If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant
or registered in the Participant’s name on the Company’s records; provided,
however, that the Committee may cause such legend or legends to be placed on any
such certificates as it may deem advisable under the terms of the Plan and the
rules, regulations and other requirements of the Securities and Exchange
Commission and any applicable federal or state law.  The Company shall not be
required to deliver any fractional Share but will pay, in lieu thereof, the Fair
Market Value (determined as of the date the restrictions lapse) of such
fractional Share to the holder thereof.  Concurrently with the lapse of any risk
of forfeiture applicable to the Restricted Stock, the Participant shall be
required to pay an amount necessary to satisfy any applicable federal, state and
local tax requirements as set out in Article 12 below.
 
 
-14-

--------------------------------------------------------------------------------

 
 
7.6   Dividends and Other Distributions.  Except as provided in this Article 7
or in the Award Agreement, a Participant receiving a Restricted Stock Award
shall have, with respect to such Restricted Stock Award, all of the rights of a
shareholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends; provided, however, the Committee may require that any dividends on
such Shares of Restricted Stock shall be automatically deferred and reinvested
in additional Restricted Stock subject to the same restrictions as the
underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the
Participant.  The Committee shall determine whether interest shall be paid on
such amounts, the rate of any such interest, and the other terms applicable to
such amounts.
 
ARTICLE 8 - PERFORMANCE SHARES AND UNITS
 
8.1   Grant of Performance Shares/Units.  Performance Shares, Performance Units
or both may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Committee.
 
8.2   Value of Performance Shares/Units.  Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant.  Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant.  The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Shares, Performance Units or both that
will be paid out to the Participant.  For purposes of this Article 8, the time
period during which the performance goals must be met shall be called a
“Performance Period.”
 
8.3   Earning of Performance Shares/Units.  Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares/Units shall be entitled to receive a payout of the number and value of
Performance Shares/Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
 
8.4   Form and Timing of Payment of Performance Shares/Units.  Subject to the
terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Shares/Units in the form of cash or in Shares (or in a combination
thereof) which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares/Units at the close of the applicable Performance
Period.  Such Shares may be granted subject to any restrictions deemed
appropriate by the Committee.  The determination of the Committee with respect
to the form and timing of payout of such Awards shall be set forth in the Award
Agreement pertaining to the grant of the Award.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Except as otherwise provided in the Participant’s Award Agreement, a Participant
shall be entitled to receive any dividends declared with respect to Shares
earned in connection with earned grants of Performance Shares/Units, that have
not yet been distributed to the Participant (such dividends may be subject to
the same accrual, forfeiture, and payout restrictions as apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 7.6
herein).
 
8.5   Nontransferability.  Except as otherwise provided in a Participant’s Award
Agreement, Performance Shares/Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.  Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
 
ARTICLE 9 - PERFORMANCE MEASURES
 
Until the Committee proposes for shareholder vote and shareholders approve a
change in the general Performance Measures set forth in this Article 9, the
attainment of which may determine the degree of payout and/or vesting with
respect to Named Executive Officers’ Awards that are intended to qualify under
the performance-based compensation provisions of Section 162(m) of the Code, the
Performance Measure(s) to be used for purposes of such Awards shall be chosen
from among the following (which may relate to the Company or a business unit,
division or subsidiary):  earnings, earnings per share, consolidated pre-tax
earnings, net earnings, operating income, EBIT (earnings before interest and
taxes), EBITDA (earnings before interest, taxes, depreciation and amortization),
gross margin, revenues, revenue growth, market value added, economic value
added, return on equity, return on investment, return on assets, return on net
assets, return on capital employed, total shareholder return, profit, economic
profit, capitalized economic profit, after-tax profit, pre-tax profit, cash flow
measures, cash flow return, sales, sales volume, revenues per employee, stock
price, cost, or goals related to acquisitions or divestitures.  The Committee
can establish other Performance Measures for performance Awards granted to
Eligible Participants that are not Named Executive Officers and for performance
Awards granted to Named Executive Officers that are not intended to qualify
under the performance-based compensation exception of Section 162(m) of the
Code.
 
The Committee shall be authorized to make adjustments in performance based
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles.  The
Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Section 162(m) of
the Code, and which are held by Named Executive Officers, may not be adjusted
upward (except as a result of adjustments permitted by this paragraph), but the
Committee shall retain the discretion to adjust such Awards downward.
 
 
-16-

--------------------------------------------------------------------------------

 
 
If applicable tax and/or securities laws change to permit Committee discretion
to alter the governing Performance Measures without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval.  In addition, in the event that
the Committee determines that it is advisable to grant Awards which shall not
qualify for the performance-based compensation exception from the deductibility
limitations of Section 162(m) of the Code, the Committee may make such grants
without satisfying the requirements of Section 162(m) of the Code.
 
ARTICLE 10 - BENEFICIARY DESIGNATION
 
Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of his or her death before he or she receives any or
all of such benefit.  Each such designation shall revoke all prior designations
by the same Participant, shall be in a form prescribed by the Company, and will
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime.  In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s spouse, and if the Participant has no surviving spouse, to the
Participant’s estate.
 
ARTICLE 11 - DEFERRALS
 
The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option or SAR, the lapse or
waiver of restrictions with respect to Restricted Stock, or RSUs, or the
satisfaction of any requirements or goals with respect to Performance
Shares.  If any such deferral election is permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals,
which rules and procedures shall comply with Section 409A of the Code.
 
ARTICLE 12 - WITHHOLDING
 
12.1   Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of any Award under this Plan.  If a Participant makes a
disposition within the meaning of Section 424(c) of the Code and regulation
promulgated thereunder, of any Share or Shares issued to him pursuant to his
exercise of an Incentive Stock Option within the two-year period commencing on
the day after the date of the grant or within the one-year period commencing on
the day after the date of transfer of such Share or Shares to the Optionee
pursuant to such exercise, the Optionee shall, within ten (10) days of such
disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office.
 
 
-17-

--------------------------------------------------------------------------------

 
 
12.2   Share Withholding.  With respect to withholding required upon the
exercise of Options or SARS, upon the lapse of restrictions on Restricted Stock
or RSUs, or upon any other taxable event arising as a result of Awards granted
hereunder which are to be paid in the form of Shares, Participants may elect,
unless not permitted by the Committee, to satisfy the withholding requirement,
in whole or in part, by having the Company withhold Shares having a fair market
value on the date the tax is to be determined equal to not more than the minimum
amount of tax required to be withheld with respect to the transaction.  All such
elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
ARTICLE 13 - AMENDMENT AND TERMINATION
 
13.1   Amendment of Plan.  The Committee may at any time terminate or from time
to time amend the Plan in whole or in part, but no such action shall adversely
affect any rights or obligations with respect to any Awards previously granted
under the Plan, unless the affected Participants consent in writing.  To the
extent required by Section 162(m) or 422 of the Code, other applicable law,
and/or any Listing Standards, no amendment shall be effective unless approved by
the shareholders of the Company.
 
13.2   Amendment of Award Agreement.  The Committee may, at any time, amend
outstanding Agreements in a manner not inconsistent with the terms of the Plan;
provided, however, except as provided in Sections 13.4 and 13.5, if such
amendment is adverse to the Participant, as determined by the Committee, the
amendment shall not be effective unless and until the Participant consents, in
writing, to such amendment.  To the extent not inconsistent with the terms of
the Plan, the Committee may, at any time, amend an outstanding Agreement in a
manner that is not unfavorable to the Participant without the consent of such
Participant.
 
13.3   Termination of Plan.  No Awards shall be granted under the Plan on or
after the tenth anniversary of the Effective Date of the Plan.
 
13.4   Cancellation of Awards for Detrimental Activity.  The Committee may
provide in the Award Agreement that if a Participant engages in any “Detrimental
Activity” (as defined below or in the Award Agreement), the Committee may,
notwithstanding any other provision in this Plan to the contrary, cancel,
rescind, suspend, withhold or otherwise restrict or limit any unexpired,
unexercised, unpaid or deferred Award as of the first date the Participant
engages in the Detrimental Activity, unless sooner terminated by operation of
another term of this Plan or any other agreement.  Without limiting the
generality of the foregoing, the Agreement may also provide that if the
Participant exercises an Option or SAR, receives a Performance Share,
Performance Unit, or RSU payout, or receives Shares under an Award at any time
during the period beginning six months prior to the date the Participant first
engages in Detrimental Activity and ending six months after the date the
Participant ceases to engage in any Detrimental Activity, the Participant shall
be required to pay to the Company the excess of the then fair market value of
the Shares subject to the Award over the total price paid by the Participant for
such Shares.
 
 
-18-

--------------------------------------------------------------------------------

 
 
 For purposes of this Section, “Detrimental Activity” means any of the
following, as determined by the Committee in good faith: (i) the violation of
any agreement between the Company and the Participant relating to the disclosure
of confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensees, licensors or contractors, or the performance of
competitive services; (ii) conduct that constitutes Cause (as defined in Section
2.5 above), whether or not the Participant’s employment is terminated for Cause;
(iii) making, or causing or attempting to cause any other person to make, any
statement, either written or oral, or conveying any information about the
Company which is disparaging or which in any way reflects negatively upon the
Company; (iv) improperly disclosing or otherwise misusing any confidential
information regarding the Company; or (v) the refusal or failure of a
Participant to provide, upon the request of the Company, a certification, in a
form satisfactory to the Company, that he or she is in full compliance with the
terms and conditions of the Plan; provided, that the Committee may provide in
the Agreement that only certain of the restrictions provided above apply for
purposes of the Award Agreement.
 
13.5   Assumption or Cancellation of Awards Upon a Corporate Transaction.  In
the event of a proposed sale of all or substantially all of the assets or stock
of the Company, the merger of the Company with or into another corporation such
that shareholders of the Company immediately prior to the merger exchange their
shares of stock in the Company for cash and/or shares of another entity or any
other Change in Control or corporate transaction to which the Committee deems
this provision applicable (any such event is referred to as a “Corporate
Transaction”), the Committee may, in its discretion, cause each Award to be
assumed or for an equivalent Award to be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (and
adjusted as appropriate).
 
In addition or in the alternative, the Committee, in its discretion, may
determine that all or certain types of Awards will be cancelled at or
immediately prior to the time of the Corporate Transaction; provided, however,
that at least 15 days prior to the Corporate Transaction (or, if not feasible to
provide 15 days notice, within a reasonable period prior to the Corporate
Transaction), the Committee notifies the Participant that, subject to rescission
if the Corporate Transaction is not successfully completed within a certain
period, the Award will be terminated and provides the Participant, either, at
the election of the Committee, (i) a payment (in cash or Shares) equal to value
of the Award, as determined below, or (ii) the right to exercise the Option or
other Award as to all Shares, including Shares as to which the Option or other
Award would not otherwise be exercisable (or with respect to Restricted Stock,
RSUs, Performance Shares or Performance Units, provide that all restrictions
shall lapse) prior to the Corporate Transaction.  For purposes of this
provision, the value of the Award shall be measured as of the date of the
Corporate Transaction and shall equal the amount of cash or Shares that would be
payable to the Participant upon exercise or vesting of the Award, less the
amount of any payment required to be tendered by the Participant upon such
exercise.  For example, the amount payable to the Participant upon the
Committee’s decision to cancel outstanding Options would equal the difference
between the Fair Market Value of the Shares subject to the Options and the
Exercise Price for such Options, computed as of the date of the Corporate
Transaction.
 
 
-19-

--------------------------------------------------------------------------------

 
 
ARTICLE 14 - MISCELLANEOUS PROVISIONS
 
14.1   Restrictions on Shares.  All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any Listing Standards
and any applicable federal or state laws, and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.  In making such determination, the Committee may rely upon
an opinion of counsel for the Company.
 
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable state and federal laws (including, without limitation and if
applicable, the requirements of the Securities Act of 1933), and any applicable
requirements of any securities exchange or similar entity.
 
14.2   Rights of a Shareholder.  Except as otherwise provided in Article 7 of
the Plan and in the Restricted Stock Agreement, each Participant who receives an
Award of Restricted Stock shall have all of the rights of a shareholder with
respect to such Shares, including the right to vote the Shares to the extent, if
any, such Shares possess voting rights and receive dividends and other
distributions.  Except as provided otherwise in the Plan or in an Agreement, no
Participant awarded an Option, Stock Appreciation Right, RSU, Performance Unit,
or Performance Share shall have any right as a shareholder with respect to any
Shares covered by such Award prior to the date of issuance to him or his
delegate of a certificate or certificates for such Shares or the date the
Participant’s name is registered on the Company’s book as the shareholder of
record with respect to such Shares.
 
14.3   No Implied Rights.  Nothing in the Plan or any Award granted under the
Plan shall confer upon any Participant any right to continue in the service of
the Employer, or to serve as a Director thereof, or interfere in any way with
the right of the Employer to terminate his or her employment or other service
relationship at any time.  Unless otherwise determined by the Committee, no
Award granted under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any employee benefit plan, severance
program, or other arrangement of the Employer for the benefit of its
employees.  No Participant shall have any claim to an Award until it is actually
granted under the Plan.  To the extent that any person acquires a right to
receive payments from the Company under the Plan, such right shall, except as
otherwise provided by the Committee, be no greater than the right of an
unsecured general creditor of the Company.
 
14.4   Compliance with Laws.
 
        (a)   At all times when the Committee determines that compliance with
Section 162(m) of the Code is required or desirable, all Awards to Named
Executive Officers shall comply with the requirements of Section 162(m) of the
Code.  In addition, in the event that changes are made to Section 162(m) of the
Code to permit greater flexibility with respect to any Awards, the Committee
may, subject to the requirements of Article 13, make any adjustments it deems
appropriate.
 
        (b)   The Plan and the grant of Awards shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any United States government or regulatory agency as may be required.  Any
provision herein relating to compliance with Rule 16b-3 under the Exchange Act
shall not be applicable with respect to participation in the Plan by
Participants who are not Insiders.
 
 
-20-

--------------------------------------------------------------------------------

 
 
14.5   Successors. The terms of the Plan shall be binding upon the Company, and
its successors and assigns.
 
14.6   Tax Elections.  Each Participant agrees to give the Committee prompt
written notice of any election made by such Participant under Code Section 83(b)
or any similar provision thereof.
 
14.7   Compliance With Code Section 409A.  The Plan is intended to satisfy the
requirements of Code Section 409A and any regulations or guidance that may be
adopted thereunder from time to time, including any transition relief available
under applicable guidance related to Code Section 409A.  The Plan may be amended
or interpreted by the Committee as it determines necessary or appropriate in
accordance with Code Section 409A and to avoid a plan failure under Code Section
409A(a)(1).
 
14.8   Legal Construction.
 
(a)   Severability.  If any provision of this Plan or an Agreement is or becomes
or is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.
 
(b)   Gender and Number.  Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
 
(c)   Governing Law.  To the extent not preempted by federal law, the Plan and
all Agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Georgia.
 
IN WITNESS WHEREOF, this Plan is executed as of the date approved by the
Compensation Committee of the Board of Directors of the Company and ratified by
the Board of Directors of the Company, the 28th day of March , 2010.
 

  INNOTRAC CORPORATION         By :  /s/ Scott D. Dorfman      Scott D. Dorfman 

 
 
-21-